SupREME Court
OF
NevaADA

CLERK’S ORDER

(Oy 147 Ge

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

DAISY TRUST, A NEVADA TRUST, No. 83798
Appellant,
vs.
SUNRISE RIDGE MASTER F L. iE D

HOMEOWNERS ASSOCIATION, A
NEVADA NON-PROFIT
CORPORATION; AND NEVADA
ASSOCIATION SERVICKS, INC., A
NEVADA CORPORATION,
Respondents.

AUG 11 2022

 

 

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, and cause appearing,
this appeal is dismissed. The parties shall bear their own costs and attorney
fees. NRAP 42(b).

It is so ORDERED.

CLERK OF THE SUPREME COURT

ELIZABETH A. PY
~ ~

 

cc: Hon. Mary Kay Holthus, District Judge
John Walter Boyer, Settlement Judge
Roger P. Croteau & Associates, Ltd.
Brandon E. Wood
Lipson Neilson P.C.
Eighth District Court Clerk

22-25 167